Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heating electromagnetic wave radiation unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (JP 2008157895 hereinafter Hiroshi filed in IDS) and Otsuka et al. (US 5367163). 
As to claim 1, Hiroshi teaches a sample introduction device (abstract and [0001]), comprising: 
a nebulizer that atomizes a sample liquid (abstract); 
a spray chamber ([0048] 1 in FIG. 1) that has one end into which a spray port part of the nebulizer is inserted (FIG.1) and the other end from which at least a part of liquid droplets of the sample liquid sprayed from the spray port part is discharged to an outside (FIG. 1); and 
a heating electromagnetic wave radiation unit (42 in FIG. 1) that is arranged outside the spray chamber (FIG. 1), wherein 
the heating electromagnetic wave radiation unit (42 in FIG. 1) performs radiation of heating electromagnetic waves from the outside of the spray chamber (FIG. 1).
However, Hiroshi does not explicitly disclose radiation of heating electromagnetic waves toward at least a part of the spray chamber other than a part into which the spray port part of the nebulizer is inserted.
Otsuka teaches radiation of heating waves toward at least a part of the spray chamber other than a part into which the spray port part of the nebulizer is inserted (33 in FIG. 6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sample introducing device of Hiroshi by having radiation of heating electromagnetic waves toward at least a part of the spray chamber other than a part into which the spray port part of the nebulizer is inserted, since finding an optimal sample heating spot is an obvious to try for a improved ICP measurement. 
As to claim 2, Hiroshi when modified by Otsuka teaches the sample introduction device according to claim 1. 
Hiroshi further teaches the heating electromagnetic waves include near-infrared rays (abstract).
As to claim 3, Hiroshi when modified by Otsuka teaches the sample introduction device according to claim 1. 
Hiroshi further teaches the spray chamber is made of glass ([0034]). 
As to claim 7, Hiroshi when modified by Otsuka teaches the sample introduction device according to claim 1
Hiroshi further teaches an inductively coupled plasma analyzing device (abstract). 
As to claim 11, Hiroshi when modified by Otsuka teaches the inductively coupled plasma analyzing device according to claim 7. 
Hiroshi further teaches which is an inductively coupled plasma-mass spectrometer or an inductively coupled plasma-atomic emission spectrometer (abstract).
As to claim 12, Hiroshi when modified by Otsuka teaches the inductively coupled plasma analyzing device according to claim 7.
Hiroshi further teaches an analyzing method, comprising performing qualitative analysis, quantitative analysis, or the qualitative analysis and the quantitative analysis of an analysis target sample (inherent characteristics of ICP mass/emission spectrometer, abstract).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi in view of Otsuka and in further view of Hiramatsu (US 20210202228 hereinafter Hiramatsu)
As to claim 5, Hiroshi when modified by Otsuka teaches the sample introduction device according to claim 1. 
Hiroshi further teaches the heating electromagnetic wave radiation unit has a ring shape (FIG. 1). 
However, Hiroshi does not explicitly disclose the spray chamber is inserted into a hollow part of the ring shape. 
Hiramatsu teaches the spray chamber is inserted into a hollow part of the ring shape (FIG. 3 and [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sample introducing device of Hiroshi by having the spray chamber is inserted into a hollow part of the ring shape for the benefit including efficiently and isothermally heating up the chamber. 
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi in view of Otsuka and in further view of Dmitry et al. (CA 2561007 hereinafter Dmitry). 
As to claim 6, Hiroshi when modified by Otsuka teaches the sample introduction device according to claim 1. 
However, Hiroshi does not explicitly disclose an amount of introduction of the sample liquid into the nebulizer is equal to or more than 1 pL/min and equal to or less than 500 pL/min.
Dmitry teaches an amount of introduction of the sample liquid into the nebulizer is equal to or more than 1 pL/min and equal to or less than 500 pL/min ([0168]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sample introducing device of Hiroshi by having an amount of introduction of the sample liquid into the nebulizer is equal to or more than 1 pL/min and equal to or less than 500 pL/min for the benefit including finding optimal ranges for ICP analysis depending on the sample. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi in view of Otsuka and in further view of Seltzer et al. (US 5596405 hereinafter Seltzer). 
As to claim 8, Hiroshi when modified by Otsuka teaches the inductively coupled plasma analyzing device according to claim 7. 
Hiroshi further teaches the device comprises a plasma torch and an injector that introduces an analysis target sample into the plasma torch (abstract).  
However, Hiroshi does not explicitly disclose an inner diameter of the injector is equal to or more than 0.50 mm and equal to or less than 1.50 mm.
Seltzer teaches an inner diameter of the injector is 1.5mm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sample introducing device of Hiroshi by having an inner diameter of the injector is equal to or more than 0.50 mm and equal to or less than 1.50 mm for the benefit including optimum interaction between air entrained particulates and argon plasma. 
As to claim 9, Hiroshi when modified by Otsuka and Seltzer teaches the inductively coupled plasma analyzing device according to claim 8. 
Hiroshi further teaches a gas supply source that supplies argon gas to the plasma torch (abstract and [0002]). 
However, Hiroshi does not explicitly disclose one or more gas supply sources that supply one or more types of gas other than the argon gas.
Seltzer teaches one or more gas supply sources that supply one or more types of gas other than the argon gas (col. 4 line 51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sample introducing device of Hiroshi by having one or more gas supply sources that supply one or more types of gas other than the argon gas for the benefit including cost effective and/or human inhale safeties etc.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi in view of Otsuka and in further view of Seltzer and Kawabata et al. (US 20180024068 hereinafter Kawabata). 
As to claim 10, Hiroshi when modified by Otsuka and Seltzer teaches the inductively coupled plasma analyzing device according to claim 9. 
However, Hiroshi does not explicitly disclose the one or more types of gas are selected from the group consisting of nitrogen gas, oxygen gas, and hydrogen gas, and the gas is supplied to the plasma torch by an amount smaller than an amount of the argon gas per unit time.
Kawabata teaches the one or more types of gas are selected from the group consisting of nitrogen gas, oxygen gas, and hydrogen gas, and the gas is supplied to the plasma torch ([0026]). 
While Kawabata does not explicitly disclose providing the additional gas an amount smaller than an amount of the argon gas per unit time, still the examiner believes the relative amount of two gases can be an obvious to try option for the experiment to find optimal ICP analysis to adjust concentration of analysis sample as taught by Kawabata ([0026]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sample introducing device of Hiroshi by having the one or more types of gas are selected from the group consisting of nitrogen gas, oxygen gas, and hydrogen gas, and the gas is supplied to the plasma torch by an amount smaller than an amount of the argon gas per unit time for the benefit including finding optimal concentration of the sample for ICP. 
Claims 13 rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi in view of Otsuka and in further view of Matsuchita (US 20200185210 hereinafter Matsuchita). 
As to claim 13, Hiroshi when modified by Otsuka teaches the analyzing method according to claim 12. 
 Hiroshi further teaches performs qualitative analysis, quantitative analysis, or quantitative analysis and quantitative analysis of a component in an analysis target sample (inherent characteristics of ICP mass/emission spectrometer, abstract)
However, Hiroshi does not explicitly disclose a metal.
Matsuchita teaches a metal ([0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sample introducing device of Hiroshi by having a metallic sample for the benefit including using known in the art optimal device for detecting metal content in the sample. 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP WO2015046474 and JP 4333542 teach heating located other than the spray pot. 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As to claim 4, none of the prior art alone or in combination disclose or teach of wherein the heating electromagnetic wave radiation unit performs the radiation of the heating electromagnetic waves toward at least a part of the spray chamber that is close to the end of the spray chamber to which at least a part of the liquid droplets is discharged along with other limitations in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R , 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/Primary Examiner, Art Unit 2886